Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 1 of 18 PageID #: 3485




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
                                 )
In re:                           ) Chapter 11
                                 )
                    1
AKORN, INC., et al.,             ) Case No. 20-11177 (KBO)
                                 )
                    Debtors.     ) (Jointly Administered)
                                 )
                                 )

           DECLARATION OF LEANNE V. REHDER SCOTT REGARDING
         THE SOLICITATION AND TABULATION OF VOTES ON THE JOINT
         CHAPTER 11 PLAN OF AKORN, INC. AND ITS DEBTOR AFFILIATES

        I, Leanne V. Rehder Scott, depose and say under the penalty of perjury:

        1.       I am a Vice President of Corporate Restructuring Services employed by Kurtzman

Carson Consultants LLC (“KCC”), located at 222 North Pacific Coast Highway, Suite 300,

El Segundo, California 90245. I am over the age of 18 and not a party to this action.

        2.       David Hartie, Managing Director of Public Securities Services, assisted in the

service and tabulation described herein.

        3.       I submit this declaration (the “Voting Report”) with respect to the solicitation of

votes and the tabulation of ballots cast on the Joint Chapter 11 Plan of Akorn, Inc. and Its

Debtor Affiliates [Docket No. 258] (as amended, modified, or supplemented, the “Plan”). Except

as otherwise noted, all facts set forth herein are based on my personal knowledge, knowledge

that I acquired from individuals under my supervision, and/or my review of the relevant



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.
 Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 2 of 18 PageID #: 3486




 documents. I am authorized to submit this Voting Report on behalf of KCC. If I were called to

 testify, I would testify competently as to the facts set forth herein.

        4.      On May 22, 2020, the United States Bankruptcy Court for the District of

 Delaware (the “Court”) entered the Order Appointing KCC as Claims and Noticing Agent

 Effective as of May 20, 2020 [Docket No. 71]. On June 23, 2020, the Court entered the Order

 Authorizing the Debtors to Employ and Retain Kurtzman Carson Consultants LLC as

 Administrative Advisor Effective as of the Petition Date [Docket No. 217] authorizing the

 Debtors to retain KCC as their administrative agent to assist with, among other things, (a) service

 of solicitation materials to the parties entitled to vote to accept or reject the Plan, and

 (b) tabulation of votes with respect thereto. KCC has considerable experience in soliciting and

 tabulating votes to accept or reject proposed chapter 11 plans.

        5.      On July 2, 2020, the Court entered the Order (I) Approving the Adequacy of the

 Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect to

 Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and its Debtor Affiliates,

 (III) Approving the Forms of Ballots and Notices in Connection Therewith, and (IV) Scheduling

 Certain Dates with Respect Thereto [Docket No. 318] (the “Disclosure Statement Order ”)2

 establishing, among other things, certain solicitation and voting tabulation procedures.

A.    Service and Transmittal of Solicitation Packages and Related Information.

        6.      On July 10, 2020 (the “Solicitation Deadline”), KCC caused the Confirmation

 Hearing Notice to be served on the creditor matrix and all other parties required to receive such

 notice pursuant to the Disclosure Statement Order. On July 10, 2020, KCC caused Solicitation

 Packages to be served on all known Holders of Claims in Class 3 (Term Loan Claims), Class 4

 2
     All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
     Plan and the Disclosure Statement Order (each as defined herein), as applicable.

                                                     -2-
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 3 of 18 PageID #: 3487




(General Unsecured Claims), Class 7 (Section 510(b) Claims), and Class 8 (Akorn Interests)

(collectively the “Voting Classes”) entitled to vote as of (a) July 1, 2020, for Holders in Class 3,

Class 7, and Class 8 (the “Non-GUC Voting Record Date”), and (b) August 3, 2020, for Holders

in Class 4 (the “GUC Voting Record Date” and together with the “Non-GUC Voting Record

Date,” the “Voting Record Date”) in accordance with the Disclosure Statement Order.

Additionally, on July 10, 2020, KCC caused to be served an Unimpaired Non-Voting Status

Notice and Unimpaired Opt-In Form in lieu of a Solicitation Package on all Holders of

Unimpaired Claims in Classes 1 and 2, in accordance with the Disclosure Statement Order.

A certificate of service evidencing the service of the foregoing was filed with the Court on

July 20, 2020, as Docket No. 363.

       7.      On July 9, 2020, the Confirmation Hearing Notice was published in The New

York Times (National Edition) and USA Today. Affidavits evidencing the publication of the

Confirmation Hearing Notice were filed with the Court on July 10, 2020 as Docket Nos. 337 and

338. Additionally, on August 13, 2020, the Confirmation Hearing Notice was published in the

U.S. Pharmacist. An affidavit evidencing the publication of the Confirmation Hearing Notice

was filed with the Court on August 26, 2020, as Docket No. 557.

       8.      On July 10, 2020, KCC posted links to the electronic versions of the Confirmation

Hearing Notice, Plan, Disclosure Statement, and Disclosure Statement Order on the public

access website at www.kccllc.net/akorn.

       9.      Between July 17, 2020, and August 10, 2020, KCC caused to be served

supplemental Solicitation Packages on Holders of Claims entitled to vote who filed claims after

the July 1, 2020, Voting Record Date, but on or before the August 3, 2020 (the “Claims Bar




                                               -3-
 Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 4 of 18 PageID #: 3488




 Date”). A supplemental certificate of service evidencing the foregoing was filed with the

 Bankruptcy Court on August 26, 2020, as Docket No. 578.

         10.     Through the course of the voting period, KCC received inquiries regarding

 additional copies of Solicitation Packages. For each inquiry, KCC responded by delivering

 additional balloting materials to the inquiring recipients as requested. A supplemental certificate

 evidencing service of the foregoing was filed with the Court on August 26, 2020, as

 Docket No. 579.

         11.     KCC also forwarded a Solicitation Package to a party whose package was

 returned with a forwarding address.           A supplemental certificate of service evidencing the

 foregoing was filed with the Bankruptcy Court on August 26, 2020 as Docket No. 576.

B.     The Tabulation Process

         12.      The Disclosure Statement Order established July 1, 2020 as the Voting Record

 Date and July 2, 2020 through August 3, 2020 as the time periods for determining which Holders

 of Claims were entitled to receive Solicitation Packages or Non-Voting Packages, as applicable.

 Pursuant to the Disclosure Statement Order, Holders of Claims in Class 3 (Term Loan Claims),

 Class 4 (General Unsecured Claims), Class 7 (Section 510(b) Claims), and Class 8 (Akorn

 Interests) were entitled to vote to accept or reject the Plan or opt into the Plan’s Third Party

 Releases. No other classes were entitled to vote on the Plan.

         13.     Pursuant to the Disclosure Statement Order, KCC relied on the Debtors’

 Schedules of Assets and Liabilities and the Claims information reflected in KCC’s CaseView3

 (“CaseView”) system to identify and solicit Holders of Claims and Interests in the Voting

 Classes. KCC also relied on a list of underlying Holders provided by Wilmington Savings Fund

 3
     CaseView is KCC’s claims management database, which stores the records and images associated with all
     scheduled and filed claims.

                                                     -4-
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 5 of 18 PageID #: 3489




Society, FSB (“WSFS”), the administrative agent under the Term Loan Credit Agreement, to

identify and solicit Holders of Class 3 Term Loan Claims.

        14.   Using the information outlined above, and with specific guidance from the

Debtors’ counsel and financial advisors, KCC created a voting database reflecting the names and

addresses of Holders of Claims and Interests, the classification of Claims and Interests, and

voting amounts in the Voting Classes. Specifically, using its CaseView system and voting

database, KCC generated ballots for Holders of Claims entitled to vote to accept or reject the

Plan.

        15.   KCC also relied on a security position report provided by The Depository Trust

Company (“DTC”) as of the Voting Record Date to identify the bank and brokerage firms

(the “Nominees”) that hold such Class 8 (Akorn Interests) on behalf of underlying beneficial

owners. Additionally, KCC received information from Computershare, as stock transfer agent,

of the Holders of Class 8 (Akorn Interests) that hold in direct registration on Computershare’s

records (the “Registered Holders”).

        16.   For Class 8 (Akorn Interests) KCC provided Class 8 Beneficial Holder Ballots to

the Nominees appearing on the security position report received from DTC, or the

Nominees’ agents, Broadridge or Mediant Communications, for subsequent forwarding to the

underlying beneficial owners. KCC also provided a Class 8 Master Ballot to each Nominee for

their use in reporting the results of the underlying Class 8 Beneficial Holder Ballots. KCC also

provided the Registered Holders with Solicitation Packages.

        17.   The Disclosure Statement Order originally established August 14, 2020 at

5:00 p.m. (prevailing Eastern Time) as the deadline by which ballots for accepting or rejecting

the Plan submitted by persons had to be actually received by KCC in order to be counted,



                                             -5-
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 6 of 18 PageID #: 3490




however, the deadline was extended to August 25, 2020 at 12:00 p.m. (prevailing Eastern Time)

(the “Voting Deadline”) pursuant to the Notice of Adjournment of Confirmation Hearing and

Sale Hearing [Docket No. 438].

       18.     Pursuant to the Disclosure Statement Order, KCC received and tabulated the

ballots submitted by Holders of Claims and Interests in the Voting Classes as follows: (a) each

returned ballot was opened and inspected at KCC’s office; (b) paper ballots were date-stamped

and scanned into the CaseView system; (c) each electronic ballot was electronically received and

processed; and (d) all ballots received on or before the Voting Deadline were entered into KCC

CaseView system, or in the case of Class 8 (Akorn Interests) Beneficial Holder Ballots and

Class 8 Master Ballots, tabulated against the security position amounts appearing for each

Nominee as listed on the security position reports received from DTC, and tabulated in

accordance with the tabulation rules outlined in the Disclosure Statement Order.

       19.     The final tabulation of votes cast by timely and properly completed ballots

received by KCC is attached hereto as Exhibit A.

       20.     In addition, in accordance with the Solicitation and Voting Procedures, KCC

reviewed and tabulated the elections recorded on the ballots and opt in forms received by the

Voting Deadline from Holders of Interests entitled to opt into the Plan’s Third Party Releases, or

from the Nominees of such Holders. A report of any such Holders that checked the opt-in box on

their ballots or opt-in forms is attached hereto as Exhibit B. For the avoidance of doubt, this

Voting Report does not certify the validity or enforceability of any opt-in elections received and

reported on Exhibit B hereto, but rather is providing such information for reporting and

informational purposes.




                                              -6-
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 7 of 18 PageID #: 3491




C.       Ballots That Were Not Counted

         21.      Attached hereto as Exhibit C is a detailed report of any ballots that were not

included in the tabulation above because they did not satisfy the requirements for a valid ballot

as set forth in the Disclosure Statement Order for the reasons described therein.


D.       Conclusion

         22.      To the best of my knowledge, information, and belief, the foregoing information

concerning the distribution, submission, and tabulation of ballots in connection with the Plan is

true. The ballots received by KCC are stored at KCC’s office and are available for inspection by

or submission to this Court.


Dated:         August 28, 2020

                                                             /s/ Leanne V. Rehder Scott
                                                                Leanne V. Rehder Scott




                                                -7-
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 8 of 18 PageID #: 3492




                              Exhibit A
                                           Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 9 of 18 PageID #: 3493
                                                                                                             Exhibit A
                                                                                                    Ballot Tabulation Summary



                                           Not           Members         Members       Members      % Members % Members Total Amount         Amount                      Amount     % Amount           % Amount
                                                  [1]
              Class / Debtor            Tabulated         Voted          Accepted      Rejected      Accepted  Rejected       Voted         Accepted                     Rejected   Accepted           Rejected   Class Status
    3 - Term Loan Claims                     0             161             161            0            100.00%      0.00% $635,499,348.69 $635,499,348.69                     $0.00    100.00%              0.00% Accepted
        All Debtors                          0             161             161            0            100.00%      0.00% $635,499,348.69 $635,499,348.69                     $0.00    100.00%              0.00% Accepted
    4 - General Unsecured Claims            72              7               2             5             28.57%     71.43%   $5,531,074.00   $5,371,070.00               $160,004.00     97.11%              2.89% Rejected
        Akorn (New Jersey), Inc.             1              0               0             0              0.00%      0.00%           $0.00           $0.00                     $0.00      0.00%              0.00%     N/A
        Akorn Sales, Inc.                    1              0               0             0              0.00%      0.00%           $0.00           $0.00                     $0.00      0.00%              0.00%     N/A
        Akorn, Inc.                         57              5               1             4             20.00%     80.00%    $160,004.00            $1.00               $160,003.00      0.00%            100.00% Rejected
        Hi-Tech Pharmacal Co., Inc.         13              2               1             1             50.00%     50.00%   $5,371,070.00   $5,371,069.00                     $1.00    100.00%              0.00%   Rejected
    7 - Section 510(b) Claims                0              2               0             2              0.00%   100.00%            $2.00           $0.00                     $2.00      0.00%            100.00% Rejected
        Akorn, Inc.                          0              2               0             2              0.00%   100.00%            $2.00           $0.00                     $2.00      0.00%            100.00% Rejected
    8 - Akorn Interests                      5            1,080            867           213            80.28%     19.72%      34,132,638      17,945,230                16,187,408     52.57%             47.43% Rejected
        Akorn, Inc.                          5            1,080            867           213            80.28%     19.72%      34,132,638      17,945,230                16,187,408     52.57%             47.43% Rejected

    [1] Consistent with the Plan, KCC excluded ballots cast on account of Purchaser Assumed Claims (as such term is defined in the Plan) in tabulating votes to accept or reject the Plan by Holders of Claims in Class 4.




In re Akorn, Inc., et al.,
Case No. 20-11177                                                                                            Page 1 of 1
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 10 of 18 PageID #: 3494




                               Exhibit B
                                Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 11 of 18 PageID #: 3495
                                                                              Exhibit B
                                                                             Opt-in Party
                                                                               Class 1

                                                                                                                Opt Into Third-Party Release in
                       Date Filed   Ballot No.        Creditor Name                        Class                    Article VIII of the Plan?
                       08/12/2020       95       Ting Ting Chang Bloom   1 Other Priority Claim (Opt-In Only)                  Yes




In re Akorn, Inc., et al.,
Case No. 20-11177                                                            Page 1 of 1
                              Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 12 of 18 PageID #: 3496
                                                                       Exhibit B
                                                                     Opt-in Parties
                                                                        Class 8

                     Part#                         Nominee                               Date Received      # Opt-In   Amount Opt-In
                      52     AXOS                                                               8/13/2020      1           200
                      62     VANGUARD                                                           8/25/2020      1            40
                      141    WELLS CLRG                                                         8/25/2020      1          1,000
                      164    CHS SCHWAB                                                         8/25/2020      3          1,802
                      188    TD AMERITR                                                         8/25/2020      5          11,925
                      226    NFS LLC                                                            8/25/2020      4         161,873
                      279    HILLTOPSEC                                                         8/12/2020      1           500
                      385    E*TRADE                                                            8/25/2020      7          3,633
                      534    INT BROKER                                                         8/12/2020      1          4,342
                     5084    QUES/CDS**                                                         8/25/2020      1          10,000
                     6769    RHSECURLLC                                                         8/12/2020      9           283
                     8862    MLPFS/8862                                                         8/25/2020      2          1,228
                                                                                Total:                         36        196,826

                  Ballot No.                Registered Holder Name                       Date Received      # Opt-In   Amount Opt-In
                      26     MARK M SILVERBERG                                                  7/28/2020      1          3545
                                                                                Total:                         1          3,545

                                                                Class 8 Equity Total:                         37          200,371




In re Akorn, Inc., et al.,
Case No. 20-11177                                                     Page 1 of 1
                              Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 13 of 18 PageID #: 3497
                                                                           Exhibit B
                                                                         Opt-in Parties
                                                                       Irregular Ballots

                 Ballot                                                                Voting                Opt Into Third-Party Release in     Debtor
  Date Filed      No.            Creditor Name                    Class                Amount       Vote         Article VIII of the Plan?        Name
  07/31/2020      34    Production Ready Programming   4 General Unsecured Claims      $42,018.30   Reject                  Yes                Akorn, Inc.
  07/31/2020      33    Syed Z Rab                     4 General Unsecured Claims       $9,828.77   Reject                  Yes                Akorn, Inc.




In re Akorn, Inc., et al.,
Case No. 20-11177                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 14 of 18 PageID #: 3498




                               Exhibit C
                                      Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 15 of 18 PageID #: 3499
                                                                                        Exhibit C
                                                                                  Ballots Not Tabulated



                                                                                                          Voting
   Date Filed     Ballot No.                 Creditor Name                         Class                  Amount         Vote              Debtor Name             Reason Not Tabulated
                               ADVANCED PACKAGING TECHNOLOGY                                                                                                     Not Entitled to Vote;
    08/05/2020         46      LAB INC                                  4 General Unsecured Claims           $75.00     Accept     Akorn, Inc.                   Purchaser Assumed Claim
                               ADVANCED TELECOMMUNICATIONS OF                                                                                                    Not Entitled to Vote;
    08/10/2020         79      ILLINOIS, INC                            4 General Unsecured Claims          $610.00     Accept     Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote;
    08/04/2020         41      AJ Jersey Inc.                           4 General Unsecured Claims          $562.49     Accept     Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote;
    07/21/2020          8      ANDERSON FIRE EQUIPMENT                  4 General Unsecured Claims          $162.94     Accept     Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/12/2020        90       Andrew McMahon                           4 General Unsecured Claims         $1,000.00    Accept     Akorn, Inc.                   Claim
    08/25/2020        260      Ariel Kopelioff                          4 General Unsecured Claims         $3,730.95    Accept     Akorn, Inc.                   Late Filed
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/21/2020        233      Brian Murden & Sara Murden 1806          4 General Unsecured Claims         $4,826.95    Accept     Akorn, Inc.                   Claim
                                                                                                                                                                 Not Entitled to Vote;
    08/08/2020         75      BRUCE YOUNG                              4 General Unsecured Claims           $80.00     Accept     Akorn, Inc.                   Purchaser Assumed Claim
                               CASTLE HILL PHARMACEUTICAL                                                                                                        Not Entitled to Vote;
    07/27/2020         24      DISTRIBUTORS                             4 General Unsecured Claims         $2,552.00    Accept     Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote;
    07/24/2020         17      CHASE-LOGEMAN                            4 General Unsecured Claims         $2,778.66    Accept     Akorn (New Jersey), Inc.      Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/13/2020         97      Christopher Stickel                      4 General Unsecured Claims        $41,366.50    Accept     Akorn, Inc.                   Claim
                               CRITICAL ENVIRONMENTS                                                                                                             Not Entitled to Vote;
    07/29/2020         19      PROFESSIONALS INC                        4 General Unsecured Claims          $630.00     Accept     Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/13/2020        124      Darlisa Asher                            4 General Unsecured Claims          $378.00     Accept     Akorn, Inc.                   Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/17/2020        195      Diane E Kelley                           4 General Unsecured Claims          $512.74     Accept     Akorn, Inc.                   Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/12/2020         92      Dirk Neyhart                             4 General Unsecured Claims           $66.48     Reject     Akorn, Inc.                   Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/17/2020        196      Douglas Kinzer                           4 General Unsecured Claims        $10,089.95    Accept     Akorn, Inc.                   Claim
    08/25/2020        n/a      DTC 0062 - VANGUARD 1606074440763941     8 Akorn Interests                         40   Abstained   Akorn, Inc.                   Abstained
    08/25/2020        n/a      DTC 0188 - TD AMERITR 6029678281853640   8 Akorn Interests                         50   Abstained   Akorn, Inc.                   Abstained
    08/25/2020        n/a      DTC 0188 - TD AMERITR 8963062296361586   8 Akorn Interests                        275   Abstained   Akorn, Inc.                   Abstained
    08/25/2020        n/a      DTC 0226 - NFS LLC 6013157592884085      8 Akorn Interests                         28   Abstained   Akorn, Inc.                   Abstained
    08/12/2020        n/a      DTC 0534 - INT BROKER U3452854           8 Akorn Interests                      4,342   Abstained   Akorn, Inc.                   Abstained
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/06/2020         70      EMILIO T. CARNATE JR                     4 General Unsecured Claims         $2,321.50    Accept     Akorn, Inc.                   Claim
                                                                                                                                                                 Not Entitled to Vote; Equity
    08/13/2020        128      Emily Wang                               4 General Unsecured Claims          $553.61     Accept     Akorn, Inc.                   Claim



In re Akorn, Inc., et al.,
Case No. 20-11177                                                                      Page 1 of 4
                                      Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 16 of 18 PageID #: 3500
                                                                                 Exhibit C
                                                                           Ballots Not Tabulated



                                                                                                   Voting
   Date Filed     Ballot No.                  Creditor Name                 Class                  Amount        Vote            Debtor Name             Reason Not Tabulated
                                                                                                                                                       Not Entitled to Vote; Equity
    08/12/2020        84       Evan Noll                         4 General Unsecured Claims          $194.33    Accept   Akorn, Inc.                   Claim
    08/12/2020        114      Fresenius Kabi AG                 4 General Unsecured Claims            $0.00    Reject   Akorn, Inc.                   Not Entitled to Vote
                                                                                                                                                       Not Entitled to Vote;
    08/11/2020        82       Fresenius Kabi Austria GmbH       4 General Unsecured Claims    $150,186.43      Reject   Akorn, Inc.                   Purchaser Assumed Claim
    08/12/2020        113      Fresenius SE and Co. KGaA         4 General Unsecured Claims          $0.00      Reject   Akorn, Inc.                   Not Entitled to Vote
                                                                                                                                                       Not Entitled to Vote; Equity
    08/17/2020        198      Janek Racer                       4 General Unsecured Claims         $2,642.30   Reject   Akorn, Inc.                   Claim
                                                                                                                                                       Not Entitled to Vote;
    08/14/2020        162      John L. Montgomery M.D.           4 General Unsecured Claims         $3,021.64   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    08/10/2020         77      K VA T FOOD STORE INC             4 General Unsecured Claims          $330.37    Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    07/30/2020         28      KAREN STRANGE                     4 General Unsecured Claims             $1.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    07/17/2020          3      Kleinschmidt Inc.                 4 General Unsecured Claims         $2,500.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    08/24/2020        242      Leadiant Biosciences, Inc.        4 General Unsecured Claims   $1,710,488.24     Reject   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    08/24/2020        243      Leadiant Biosciences, Inc.        4 General Unsecured Claims    $259,555.94      Reject   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote; Equity
    08/19/2020        202      Lom V. Duong                      4 General Unsecured Claims        $12,000.00 Accept Akorn, Inc.                       Claim
    08/17/2020        194      LORRAINE SANDERS                  4 General Unsecured Claims             $1.00 Abstained Akorn, Inc.                    Abstained
                                                                                                                                                       Not Entitled to Vote;
    08/11/2020         81      Louisiana Department of Revenue   4 General Unsecured Claims         $1,000.00   Reject   Akorn Sales, Inc.             Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    08/10/2020         76      LUIS PERNETT                      4 General Unsecured Claims            $1.00 Accept Akorn, Inc.                        Purchaser Assumed Claim
    08/12/2020         89      Mark Vellucci                     4 General Unsecured Claims          $620.00 Abstained Akorn, Inc.                     Abstained
                                                                                                                                                       Not Entitled to Vote;
    07/20/2020          6      Mark Vend Company                 4 General Unsecured Claims          $209.03    Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    07/23/2020         15      MEDSUPPLY PARTNERS LLC            4 General Unsecured Claims          $555.00    Accept   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    07/23/2020         16      MEDSUPPLY PARTNERS LLC            4 General Unsecured Claims          $522.41    Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote; Equity
    08/13/2020        107      Michael Rocha                     4 General Unsecured Claims         $6,400.00   Accept   Akorn, Inc.                   Claim
                               MICRO MEASUREMENT LABORATORIES                                                                                          Not Entitled to Vote;
    08/18/2020        201      INC                               4 General Unsecured Claims         $1,524.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                       Not Entitled to Vote;
    08/03/2020         40      MINI GRAPHICS INC                 4 General Unsecured Claims    $101,109.32      Accept   Hi-Tech Pharmacal Co., Inc.   Superseded by Claim



In re Akorn, Inc., et al.,
Case No. 20-11177                                                               Page 2 of 4
                                       Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 17 of 18 PageID #: 3501
                                                                                    Exhibit C
                                                                              Ballots Not Tabulated



                                                                                                      Voting
   Date Filed     Ballot No.                     Creditor Name                 Class                  Amount       Vote             Debtor Name             Reason Not Tabulated
                                                                                                                                                          Not Entitled to Vote;
    07/31/2020         32      Mitch Schinzler                      4 General Unsecured Claims         $6,616.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    07/20/2020          7      MPI LABELS-NEW YORK                  4 General Unsecured Claims         $8,949.66   Reject   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    07/29/2020         20      MSC INDUSTRIAL                       4 General Unsecured Claims         $6,712.95   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    07/24/2020         18      Nikka Densok USA, Inc                4 General Unsecured Claims         $2,406.14 Accept Akorn, Inc.                       Purchaser Assumed Claim
    08/03/2020         38      PERRIGO INC                          4 General Unsecured Claims         $8,623.56 Abstained Hi-Tech Pharmacal Co., Inc.    Abstained
                                                                                                                                                          Not Entitled to Vote;
    07/17/2020          4      PMT Forklift Corp.                   4 General Unsecured Claims        $26,531.68   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    07/30/2020         29      PRIMERA ANALYTICAL SOLUTIONS CORP 4 General Unsecured Claims             $244.00    Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    07/30/2020         30      PRIMERA ANALYTICAL SOLUTIONS CORP 4 General Unsecured Claims            $4,650.00   Accept   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote; Equity
    07/31/2020         34      Production Ready Programming         4 General Unsecured Claims        $42,018.30   Reject   Akorn, Inc.                   Claim
                                                                                                                                                          Not Entitled to Vote;
    08/13/2020         96      Publix Super Markets, Inc.           4 General Unsecured Claims             $1.00   Reject   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    08/24/2020        234      Quantic Group Ltd                    4 General Unsecured Claims         $1,175.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    08/11/2020         31      R D MCMILLEN ENTERPRISES INC         4 General Unsecured Claims         $1,586.17   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote; Equity
    08/17/2020        199      Randy Hubbell                        4 General Unsecured Claims           $45.00    Accept   Akorn, Inc.                   Claim
                                                                                                                                                          Not Entitled to Vote;
    08/03/2020         39      RC TESTING SERVICE INC               4 General Unsecured Claims         $1,000.00   Reject   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    08/05/2020         45      SAMPLING SUPPLIES USA                4 General Unsecured Claims         $3,169.94   Accept   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    08/12/2020         93      SERVICEMASTER FACILITY MANAGEMENT 4 General Unsecured Claims            $2,800.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote; Equity
    08/14/2020        200      Seth Miller                          4 General Unsecured Claims           $15.00    Accept   Akorn, Inc.                   Claim
                                                                                                                                                          Not Entitled to Vote;
    08/05/2020        67       SMITH SEAL OF NORTH CAROLINA         4 General Unsecured Claims         $5,808.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
    08/25/2020        261      State of Mississippi                 4 General Unsecured Claims             $1.00   Reject   Hi-Tech Pharmacal Co., Inc.   Late Filed
                                                                                                                                                          Not Entitled to Vote;
    08/14/2020         86      SUFFOLK COUNTY WATER AUTHORITY       4 General Unsecured Claims         $5,811.71   Accept   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                          Not Entitled to Vote;
    08/03/2020         37      SVENDSEN FLORIST INC                 4 General Unsecured Claims          $181.39    Accept   Akorn, Inc.                   Superseded by Claim



In re Akorn, Inc., et al.,
Case No. 20-11177                                                                  Page 3 of 4
                                       Case 1:20-cv-01254-MN Document 5-57 Filed 10/02/20 Page 18 of 18 PageID #: 3502
                                                                                   Exhibit C
                                                                             Ballots Not Tabulated



                                                                                                     Voting
   Date Filed     Ballot No.                  Creditor Name                   Class                  Amount       Vote             Debtor Name             Reason Not Tabulated
                                                                                                                                                         Not Entitled to Vote; Equity
    07/31/2020         33      Syed Z Rab                          4 General Unsecured Claims         $9,828.77   Reject   Akorn, Inc.                   Claim
                               SYRACUSE LABEL & SURROUND                                                                                                 Not Entitled to Vote;
    07/28/2020         27      PRINTING                            4 General Unsecured Claims         $2,756.68   Accept   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote; Equity
    08/19/2020        205      Theodore Martinez                   4 General Unsecured Claims           $38.00    Accept   Akorn, Inc.                   Claim
                                                                                                                                                         Not Entitled to Vote; Equity
    08/02/2020         83      Thomas Raab                         4 General Unsecured Claims          $234.75    Accept   Akorn, Inc.                   Claim
                                                                                                                                                         Not Entitled to Vote; Equity
    08/25/2020        259      Timothy Koch                        4 General Unsecured Claims         $5,063.80   Accept   Akorn, Inc.                   Claim
                                                                                                                                                         Not Entitled to Vote;
    08/10/2020         78      TMI USA INC                         4 General Unsecured Claims        $20,619.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote;
    08/12/2020         91      ULINE                               4 General Unsecured Claims         $4,620.68   Reject   Hi-Tech Pharmacal Co., Inc.   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote;
    07/28/2020         25      Viking Healthcare Solutions, Inc.   4 General Unsecured Claims        $42,500.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote;
    07/22/2020          9      WORLDWIDE BOOK SERVICES INC         4 General Unsecured Claims         $2,008.13   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote;
    08/05/2020         68      Xuan Hong Tien Nguyen               4 General Unsecured Claims         $1,073.00   Accept   Akorn, Inc.                   Purchaser Assumed Claim
                                                                                                                                                         Not Entitled to Vote; Equity
    08/17/2020        197      Zandra M. Kinzer                    4 General Unsecured Claims         $2,985.95   Accept   Akorn, Inc.                   Claim




In re Akorn, Inc., et al.,
Case No. 20-11177                                                                 Page 4 of 4
